Exhibit 10.26

Saks Incorporated

Performance Share Agreement

April 16, 2007

This is a Performance Share Agreement between Saks Incorporated (the “Company”)
and the individual who has executed this Performance Share Agreement above the
“Award Holder signature” line (the “Award Holder”). The term “this Agreement”
means this Performance Share Agreement and each Award Supplement (defined in
paragraph 1 of this Agreement) relating to this Agreement.

Preliminary Statement

This Agreement is made pursuant to the Company’s 2004 Long-Term Incentive Plan
(the “Plan”). Capitalized terms used but not defined in this Agreement are
defined in the Plan as amended after the date of this Agreement.

Terms and Conditions

The Company and the Award Holder agree as follows:

1. Performance Share Awards. This Agreement is the agreement referred to in
section 8 of the Plan. For each of the Company’s performance share awards to the
Award Holder pursuant to the Plan, this Agreement, the Plan, and each Award
Supplement to this Agreement, which need not be signed by the Award Holder, will
govern. The performance shares awarded by the Company to the Award Holder
pursuant to the Plan together are referred to as the “Performance Shares.” The
Company will evidence each award of Performance Shares by a separate Supplement
to Performance Share Agreement to be attached to this Agreement from time to
time (each an “Award Supplement” and together the “Award Supplements”). Award
Supplements will indicate the number of Performance Shares awarded to the Award
Holder and the restrictions that are applicable to the Performance Shares
awarded. This Agreement governs all Performance Shares awarded to the Award
Holder prior to, on, or after the date of this Agreement, and all Award
Supplements, whenever delivered to the Award Holder, are incorporated into and
form a part of this Agreement.

2. Restrictions; Forfeiture.

(a) Each award of Performance Shares is subject to each of the following
restrictions until the vesting conditions described on the Award Supplement
applicable to the award have been satisfied or the restrictions have otherwise
expired or terminated. Failure to satisfy the vesting conditions by the times
specified on the Award Supplement will result in the forfeiture of the number of
unvested Performance Shares specified on the Award Supplement. Unvested
Performance Shares may not be sold, transferred, exchanged, assigned, pledged,
hypothecated, or otherwise encumbered. If the Award Holder’s employment with the
Company or any affiliate terminates for any reason other than as provided in
subparagraphs (b) or (c) of paragraph 3 of this Agreement, then the Award Holder
will forfeit all of the Award Holder’s right, title, and interest in and to the
then-unvested Performance Shares as of the date of employment termination, and
the unvested Performance Shares will revert to the Company immediately following
the event of forfeiture.

(b) The Award Holder will forfeit all unearned or unpaid awards of Performance
Shares, including, but not by way of limitation, awards earned but not yet paid,
all unpaid dividends and dividend equivalents, and all interest, if any, accrued
on the foregoing if (i) the Award Holder, without the written consent of the
Company, engages directly or indirectly in any manner or capacity as principal,
agent, partner, officer, director, employee, or otherwise in any business or
activity determined by the Committee, in its sole discretion, to be competitive
with any business or activity conducted by the Company or any of its
subsidiaries; or (ii) the Award Holder performs any act or engages in any
activity that in the opinion of the Chief Executive Officer of the Company is
inimical to the best interests of the Company.

(c) If within six months following the Award Holder’s termination of employment
the Award Holder, without the written consent of the Company, engages directly
or indirectly in any manner or capacity as principal, agent, partner, officer,
director, employee, or otherwise in any business or activity determined by the
Committee, in its sole discretion, to be competitive with any business or
activity conducted by the Company or any of its subsidiaries, the Award Holder
will be required to pay to the Company an amount in cash equal to the value of
Performance Share awards that vested on or after, or within six months prior to,
the Award Holder’s termination of employment, which value will be determined as
of the date of vesting.

3. Expiration and Termination of Restrictions. The restrictions imposed by
paragraph 2 of this Agreement on each award of Performance Shares will expire on
the earliest to occur of the following (the period prior to the expiration of
the award being the “Restricted Period”):

(a) upon the achievement of the performance objectives and the passage of time,
if any, as provided in the Award Supplement for the award;

(b) on the date of termination of the Award Holder’s employment by reason of
death, disability, or retirement (in the case of disability or retirement, as
determined by the Company), but only to the extent the Performance Shares have
been earned under the applicable performance objectives as determined by the
Committee as of the date of termination (ignoring for this purpose all
passage-of-time requirements); and

(c) subject to section 18 of the Plan, upon the occurrence of a Change in
Control and, if applicable, the termination of the Award Holder’s employment or
service within two years following the occurrence of the Change in Control.

4. Delivery of Performance Shares. All Performance Shares will be registered in
the name of the Award Holder as soon as practicable following the effect dates
of the award specified in the Award Supplements, and the Performance Shares will
be held by the Company in accordance with the Plan during the Restricted Period
in certificated or uncertificated form. Certificates for the Performance Shares
for which the Restricted Period has ended will be delivered to the Award Holder
or the Award Holder’s designee upon request, but delivery may be postponed for a
period of time to enable the Company, in exercising reasonable diligence, to
comply with registration requirements under federal or state securities laws,
stock exchange listing requirements and other rules, and requirements under any
other law or regulation applicable to the issuance or transfer of the
Performance Shares.

5. Voting and Dividend Rights. Subject to the next sentences, the Award Holder,
as beneficial owner of the Performance Shares, has full voting and dividend
rights with respect to the Performance Shares during and after the Restricted
Period. During the Restricted Period the Award Holder may not assign



--------------------------------------------------------------------------------

or pledge voting rights or dividend rights during the Restricted Period. During
the Restricted Period the Company will withhold dividends paid by the Company
with respect to the Performance Shares and will not pay the dividends to the
Award Holder, and the Award Holder will have no right to receive the any
dividend paid by the Company with respect to the Performance Shares, until the
Restricted Period ends and the Company has delivered certificates for the
Performance Shares to the Award Holder as provided in paragraph 4. If the Award
Holder forfeits any Performance Shares in accordance with paragraph 2, the Award
Holder’s rights as a beneficial owner of the Performance Shares, and all of the
Award Holder’s interest in them, will immediately terminate, and the Award
Holder will not be entitled to payment of past or future dividends or any other
right or benefit with respect to the forfeited Performance Shares. If for any
reason the Award Holder receives dividends with respect to the forfeited
Performance Shares after forfeiture, the Award Holder will repay to the Company
an amount equal to the dividends received.

6. Anti-Dilution Provisions. Section 20 of the Plan is applicable to this
Agreement and the Performance Shares.

7. No Right of Continued Employment. Nothing in this Agreement will interfere
with or limit in any way the right of the Company or any affiliate to terminate
the Award Holder’s employment at any time, nor confer upon the Award Holder any
right to continue in the employ of the Company or any affiliate.

8. Payment of Taxes.

(a) The Award Holder may make an election to be taxed upon an award of
Performance Shares under Section 83(b) of the Internal Revenue Code of 1986, as
amended, by making an appropriate election with the Internal Revenue Service
within thirty days after the date of the award and by otherwise complying with
applicable requirements.

(b) If at any time the law requires the Company to withhold federal, state, or
local taxes of any kind (including the Award Holder’s FICA obligation) on behalf
of the Award Holder as a result of the award of the Performance Shares, the
Award Holder agrees to pay the required withholding amount to the Company no
later than the date due, or to make other arrangements satisfactory to the
Company regarding payment of the withholding amount. The obligations of the
Company under this Agreement will be conditional on the Award Holder’s
compliance with these withholding payment requirements, and the Company and its
affiliates will, to the extent permitted by law, have the right to deduct
withholding amounts from any payment of any kind otherwise due to the Award
Holder.

9. Amendment. This Agreement may not be modified, amended, or waived in any
manner except in writing signed by the Company and the Award Holder. The waiver
by the Company or the Award Holder of compliance with any provision of this
Agreement will not operate or be construed as a waiver of any other provision of
this Agreement or any subsequent breach of a provision of this Agreement.

10. The Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Agreement, and this Agreement will be governed by and
construed in accordance with the Plan. If any actual or alleged conflict between
the provisions of the Plan and the provisions of this Agreement occurs, the
provisions of the Plan will be controlling and determinative.

11. Successors. This Agreement will be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.

12. Severability. If any one or more of the provisions contained in this
Agreement are invalid, illegal, or unenforceable, the other provisions of this
Agreement will be construed and enforced as if the invalid, illegal, or
unenforceable provision had never been included.

13. Notice. Notices and communications under this Agreement must be in writing
and delivered personally, by overnight courier, or by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to:

Human Resources Department

Saks Incorporated

12 East 49th Street, 4th Floor

New York, NY 10017

Attn: Sr. Stock Plan Administrator

or any other address designated by the Company in a written notice to the Award
Holder. Notices to the Award Holder will be directed to the address of the Award
Holder then currently on file with the Company, or at any other address given by
the Award Holder in a written notice to the Company.

14. Administration. The authority to manage and control the operation and
administration of this Agreement will be vested in the Committee. The Committee
will have all powers with respect to this Agreement that it has with respect to
the Plan. Any interpretation of the Agreement by the Committee and any decision
made by it with respect to the Agreement is final and binding on all persons.

15. Waiver of Reload Rights. The Award Holder waives the Award Holder’s rights,
if any, to participate in the Company’s stock option “reload” program with
respect to the Executive’s stock option awards made under the Company’s Amended
and Restated 1994 Long-Term Incentive Plan or 1997 Stock-Based Incentive Plan.

16. Governing Law. Tennessee law will govern the interpretation, performance,
and enforcement of this Agreement.

 

Saks Incorporated By:   LOGO [g94680sig001.jpg]   Christine A. Morena  
Executive Vice President   Human Resources & Strategic Planning

 

Award Holder Signature

 

Award Holder Name

 

- 2 -